Citation Nr: 1241945	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

 
THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for severe degenerative joint disease (DJD) of the left shoulder status post total left shoulder arthroplasty. 

2.  Entitlement to service connection for a cervical spine disability (claimed as cervicalgia). 

3.  Entitlement to service connection for a lumbar spine disability (claimed as upper and lower back arthritis), to include thoracic scoliosis and lumbar degenerative disc disease (DDD). 

4.  Entitlement to service connection for a left knee disability (claimed as left knee arthritis). 

5.  Entitlement to service connection for a right knee disability (claimed as right knee arthritis). 

6.  Entitlement to service connection for a right eardrum/bone injury. 

7.  Entitlement to service connection for right ear hearing loss. 

8.  Entitlement to service connection for a residual scar above the left eye from a laceration. 

9.  Entitlement to service connection for macroadenoma of the pituitary gland. 

10.  Entitlement to service connection for headaches. 

11.  Entitlement to service connection for a vision disorder. 

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1956 to February 1959. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from March 2006 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at personal hearings before a Decision Review Officer (DRO) in Columbia, South Carolina, in September 2006, and before the undersigned Veterans Law Judge in January 2011 in Washington, D.C. Transcripts of those hearings are associated with the claims file. 

The Board notes that the Veteran's claim of service connection for a left shoulder disability was granted by the Board in a June 2011 decision.  As discussed in the remand section below, a notice of disagreement was subsequently submitted concerning the disability rating determined by the RO/AMC.  Additionally, all other claims as listed on the title page of this decision were remanded for further development.  The claims file has been returned to the Board for further appellate consideration.

The Board notes that in correspondence submitted in September 2012, the Veteran waived the right of review by the Agency of Jurisdiction.  Rather, he wished for the Board to proceed with adjudication of his claims, considering any new evidence received.

The issues of service connection for an initial evaluation in excess of 10 percent for a left shoulder disability, macroadenoma of the pituitary gland, headaches, vision problems and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran has a cervical spine disability that was incurred during active service.  

2.  The preponderance of the evidence indicates that the Veteran has a lumbar spine disability that was incurred during active service.  

3.  The preponderance of the evidence indicates that the Veteran has a left knee disability that was incurred during active service.  

4.  The preponderance of the evidence indicates that the Veteran has a right knee disability that was incurred during active service.  

5.  The preponderance of the evidence is against a finding that the Veteran has current right ear hearing loss or a right eardrum/bone injury.  

6.  The preponderance of the evidence indicates that the Veteran has a scar over his right eye that was incurred during active service.


CONCLUSIONS OF LAW

1.   The criteria for establishing service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for establishing service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for establishing service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.   The criteria for establishing service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

5.  The criteria for establishing service connection for a right ear hearing loss disability and/or a right eardrum/bone injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

6.   The criteria for establishing service connection for a scar over the Veteran's left eye have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, regarding the claim not favorably disposed of on appeal, the Veteran was sent a letter in August 2004 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  A March 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a March 2006 communication, and the claim was thereafter readjudicated in, most recently, September 2012.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the prior remand in June 2011 ordered the Veteran to be afforded a VA audiological examination and for VA treatment records to be retrieved and associated with the claims file.  The AMC complied with the orders in the June 2011 remand with regard to the Veteran's claim for service connection for a right ear disability and thus additional remand is not required for this claim.  In this regard, it is noted that an examination was provided in November 2011.

The RO also has attempted to secure service treatment records (STRs).  However, it has been determined that such records cannot be located.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In this case, the Veteran's STRs appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996);  see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board reiterates that the Veteran's service treatment records are not available and appear to have been destroyed in a fire.  VA has made several attempts to locate those records and deemed that further attempts would be futile in a formal memorandum of unavailability in March 2006. 

In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

On appeal, the Veteran has testified, particularly at his September 2006 and January 2011 hearings, that he injured his neck, back and both knees in service.  He also sustained a cut over his left eye that resulted in a scar.  More specifically, the Veteran was wrestling with another service member, who put him in a headlock in his barracks.  During this maneuver, both individuals fell over a foot locker onto a concrete floor.  The Veteran sustained injuries at that time, including a laceration above his left eye that he had sutured.  He sought treatment after the incident in service and was prescribed pain medication. 

The Veteran further testified that his back, neck, and knees have hurt ever since that incident, and that after discharge he self-medicated himself until approximately 1961 when he saw a private physician, who is now deceased and whose records are unavailable.  The Veteran saw another private physician later on and also had another period of self-medication until he began seeking treatment with VA in about 1998 or 1999. 

The Veteran submitted and resubmitted numerous times various statements from friends and family members documenting the incident testified to by the Veteran above and generally stating that the pain had suffered with residuals of these injuries since that time.  The Board notes that the Veteran testified in his September 2006 hearing that none of these people served with him and thus were not present at the time of the alleged injury.  

The Veteran's brother also submitted a lay statement in January 2009, noting that after the Veteran returned from Germany he had to help him with minor tasks, such as tying his shoes and tie and putting on a shirt and jacket because of his left shoulder pain.  At that time, the Veteran had told him that he had been injured while wrestling in barracks in Germany.  The brother noted that the Veteran was an excellent athlete and boxer prior to joining the military and that he had "won all his many fights that I personally witnessed."  The Veteran's brother indicated that the Veteran was in excellent condition when he joined the military and that he returned from Germany with several health issues. 

The Veteran has submitted an undated statement from his private physician.  That provider indicated that the Veteran is currently receiving treatment for chronic back, knee, and neck pain.  The provider indicated that in his opinion, after reviewing MRI and X-ray films, his lumbar degenerative disc disease, scoliosis, knee pain and cervical spine pain are a direct result of the in-service injury.

The Veteran additionally submitted a statement from his VA chiropractor, dated May 2008, which indicated that his disc condition, scoliosis and knee conditions are related to the in-service barracks accident and that the degenerative changes are consistent with the time frame and the nature of the incident.

The Veteran was afforded a VA examination in October 2011.  The claims file was reviewed in relation to the examination.  The examiner reiterated the Veteran's described event of being injured while wrestling with another service member and that he began having musculoskeletal pain related to the incident shortly thereafter.  The examiner indicated that the Veteran had a small old scar which follows his left eyebrow which is approximately 2-3 cm in length.  The Veteran was diagnosed with moderate spondylosis of the cervical spine, degenerative disc disease of the lumbar spine, bilateral knee osteoarthritis, and degenerative disk disease of the cervical and lumbar spine.  The examiner noted review of the private opinions, as detailed above, and indicated that he had no reason to disagree with these opinions.  Thus, the examiner found that the Veteran's low back disability, cervical spine disability, scar above his left eye and left knee disability were at least as likely as not related to the in-service injuries sustained as described by the Veteran.  The examiner also noted that the Veteran had a gunshot wound to his right knee after service with subsequent surgery.  Thus, the examiner indicated that it would be difficult to attribute all of the right knee disability to the in-service injury.  Therefore, he indicated that "although there may have been some initial injury to the right knee in-service, it is at least as likely as not that his disability is completely related to that event."  (It would appear that the examiner meant to say that it was not at least as likely as not that the current disability is entirely related to the in-service event.  However, clarification is not necessary as there is no requirement that the current disability be entirely due to service.) 

The Board notes that the Veteran cannot be presumptively service-connected for his musculoskeletal disabilities in this case because such arthritic condition was not apparently manifested until many years after his discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, he may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Veteran is competent to state that he sustained injuries during military service due to falling onto a concrete floor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

With respect to the lay statements of record, it is noted that none of those individuals were present to personally witness the injury.  However, such statements are competent with respect to establishing that the Veteran reported the facts surrounding his in-service injury consistently to several people and that he had complained of pain in his neck, back and both knees since that time.

Given the lack of the Veteran's service treatment records and the consistency of the Veteran's description of the events surrounding his injury in this case, the Board finds that the lay evidence of an in-service injury with residuals due to a wrestling incident in service is credible. 

Finally, the Board notes that the Veteran has stated that his various disabilities decided herein have been present since discharge from service.  In this case there is a significant gap in documented treatment.  However, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, his claims do not fail due to the absence of clinical records, particularly as the Veteran's in-service records have been burned due to no fault of the Veteran.  Moreover, despite the gap in documented continuity of treatment, the preponderance of the clinical evidence in this case weighs in favor of a finding of a nexus to service.  Particularly, the Veteran's VA chiropractor and his primary care physician in this case both competently stated that the claimed disabilities were due to his in-service injuries.  Such evidence, as well as the credibility and probity of the Veteran and other lay statements, weigh in favor of a finding of service connection in this case.  While such statements were based largely on the Veteran's reported history, such history has been accepted in this case.

The Board additionally notes that the October 2011 VA examiner indicated agreement with the Veteran's private providers.  However, the VA examiner did indicate some doubt concerning the Veteran's right knee disability as there was a post-service injury.  The Board notes in this regard that the VA examiner does attribute some portion of the Veteran's knee disability to the initial incident in-service.  Thus, service connection for the right knee, even considering the subsequent serious injury and surgery, is warranted.

Accordingly, the Board finds that service connection for a cervical spine disability, a lumbar spine disability, bilateral knee disabilities, and a scar over the left eye is warranted on the evidence of record and those claims are granted.  38 C.F.R. §§ 3.102, 3.303.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

With regard to the claim for service connection for hearing loss of the right ear, the evidence fails to reveal he currently suffers from a hearing loss disability in that ear pursuant to the provisions of 38 C.F.R. § 3.385.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

An October 2004 VA treatment note indicates that the Veteran's audiogram revealed essentially normal hearing with only a slight drop in the frequencies above 2000 Hertz with a speech discrimination of 100 percent in the right ear with no apparent abnormal findings.

The findings on a January 2007 VA examination did not meet the requirements of a hearing loss for VA purposes for the right ear.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
20







The Veteran's Maryland CNC word recognition scores was 94 percent.  The examiner indicated that there was no evidence of hearing loss in the Veteran's claims file.  

The findings on an October 2011 VA examination also did not meet the requirements of a hearing loss for VA purposes for the right ear.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25







The Veteran's Maryland CNC word recognition scores was 94 percent.  The examiner indicated that there was no evidence of hearing loss in the Veteran's claims file.  

Additionally, an October 2011 examination report for an ear condition indicates that the Veteran claimed trauma to his right ear in 1999.  He had some type of ossicular damage and underwent ear surgery for this condition.  The Veteran claimed that since that time, he had resultant right ear hearing loss.  The examiner indicated that the Veteran's external ears were normal, the canals were normal, the drums were intact and normal and the tuning fork tests were normal.  The examiner additionally noted that a recent audiogram revealed hearing in the normal range.  The examiner's impression was a remote history of trauma to the right ear with subsequent surgery with no evidence of any residual from the injury or the surgery.

Given the foregoing, the preponderance of the evidence is against a finding that the Veteran has current right ear hearing loss or a right eardrum disability or a right ear bone disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

For the reasons set forth above, the claims for service connection for hearing loss in the right ear and a right eardrum/bone injury must be denied.  Again, there is no demonstrated hearing loss meeting the standard required under 38 C.F.R. § 3.385 with respect to the right ear.  Moreover, there is no evidence to show that any current right eardrum injury was incurred in or is otherwise related to active service.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claims concerning the Veteran's right ear.


ORDER

Entitlement to service connection for a cervical spine disability (claimed as cervicalgia) is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to service connection for a lumbar spine disability (claimed as upper and lower back arthritis), to include thoracic scoliosis and lumbar degenerative disc disease (DDD) is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to service connection for a left knee disability (claimed as left knee arthritis) is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to service connection for a right knee disability (claimed as right knee arthritis) is granted, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to service connection for a right eardrum/bone injury is denied.

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for a residual scar above the left eye from a laceration is granted, subject to the criteria applicable to the payment of monetary benefits. 


REMAND

The Board notes that the Veteran's service treatment records are unavailable and have been deemed to be fire-related.  In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A review of the record reflects that the Veteran has filed a notice of disagreement dated October 2011 with the evaluation assigned for his left shoulder disability by the September 2011 rating decision.  A Statement of the Case has not been issued on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, the Veteran was afforded a central nervous system and headache examination in October 2011 to consider his claimed disabilities of headaches and macroadenoma.  The file also contains an addendum to that examination dated the following month.  Unfortunately, the examiner determined that the Veteran's claimed disabilities are not related to service as the in-service injury is not documented.  This is an impermissible basis for the opinion.  Also, the examiner determined that the Veteran's macroadenoma is due to a clotting disorder, ignoring that an October 2011 VA treatment note indicates that the cause of such disability is either traumatic in nature or due to anatomical defect.  However, in an October 2007 VA neurology note, the Veteran's provider did not think that the event in 1957 resulted in the Veteran's head pain that began approximately 50 years later.  A February 2012 VA traumatic brain injury consult indicates that if the in-service injury happened as reported, it would meet the criteria for a concussion without loss of consciousness.

Thus, the Board finds that remand is necessary for an additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179   (2005) (a VA examination must be based on an accurate factual premise).  As noted, the Veteran's service treatment records were destroyed by fire in 1973, obviously though no fault of the Veteran's.  The Board takes this opportunity to concede the Veteran had an in-service injury as described so thoroughly, and repeatedly, in the Veteran's voluminous claims folders.  Thus, the Board must remand for an additional VA examination to determine if the Veteran's headaches and/or macroadenoma are related to the conceded in-service injuries.

Concerning the Veteran's claim of service connection for an eye problem, the Board notes that he was afforded a VA examination in October 2011.  The Board finds the examination report inherently contradictory and confusing.  The Veteran was diagnosed with bilateral cataracts, mild hypertensive retinopathy, and dermatochalasis that results in visual field defects superiorly.  The examiner indicated that a history of boxing would result in marked dermatochalasis and also that the Veteran's current dermatochalasis was due to aging.  The examiner does not give any determination or rationale concerning the other diagnosed eye disabilities.  Thus, the Veteran should be afforded an additional eye examination with consideration of all disabilities determined and a thorough rationale for all findings. 

The Veteran also has claimed TDIU and stated throughout the appeal period that he is unable to work due to all of these above noted conditions, as well as his service-connected disabilities.  The claim of entitlement to TDIU is therefore inextricably intertwined with the other issues which are being remanded.  Under the circumstances, a decision by the Board on the Veteran's claim for entitlement to TDIU would be premature, particularly as the Veteran is being granted service connection for several disabilities herein.  See Henderson v. West, 12 Vet. App. 1, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Board's June 2011 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claims to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on the issue of an increased initial rating for a left shoulder disability (if he so desires) by filing a timely substantive appeal.

2.  Obtain any VA treatment records not already associated with the virtual or paper claims file.

3.  Schedule the Veteran for a VA endocrinology examination in order to determine whether his macroadenoma of the pituitary gland is related to service. The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any defect of the pituitary gland found, including a macroadenoma thereof.  The examiner is then asked to opine whether the diagnosed macroadenoma of the pituitary gland (and any other defect found) more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or was the result of military service. 

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

4.  Schedule the Veteran for a VA neurological examination, with a different examiner than the examiner who performed the October 2011 examination, in order to determine whether the Veteran's headaches are related to service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any headache disorder found.  The examiner is then asked to opine whether any headache disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or was the result of military service. 

The examiner should specifically address whether such headaches were the result of the Veteran's 1957 fall where he hit his head while wrestling.  He or she should also discuss the whether the current headaches are caused or aggravated by the Veteran's macroadenoma of the pituitary gland.  If not, the examiner should address whether the current headaches are aggravated (made permanently worse beyond their natural progression) by the Veteran's macroadenoma of the pituitary gland. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

5.  Schedule the Veteran for a VA ophthalmology examination in order to determine whether the Veteran has a vision disorder that is related to service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any visual defect/ophthalmological disorder found.  The examiner is then asked to opine whether any visual defect/ophthalmological disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or was the result of military service. 

The examiner should specifically address whether such disorder is the result his 1957 fall where he hit his head while wrestling; the Board notes that the Veteran stated that he also required glasses for the first time in his life approximately 5 months after that fall.  The examiner should also discuss whether any current vision problems are caused or aggravated by the macroadenoma of the pituitary gland. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

6.  If deemed necessary, obtain any medical examination relevant to determine if the Veteran is unemployable due to his service-connected disabilities, to include those granted herein.

7.  Following the above development, review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


